      Case 4:20-cv-00150-RGE-HCA Document 36 Filed 02/05/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

THOMAS D. OVERTON,

       Plaintiff,
                                                         No. 4:20-cv-00150-RGE-HCA
v.

OFFICER WHEELER, OFICER DAHM,                              ORDER DENYING
OFFICER HEATH, and OFFICER                             SECOND MOTION TO AMEND
SHALLADAY,

       Defendants.

       Plaintiff Thomas D. Overton filed this pro se complaint under 42 U.S.C. § 1983. ECF

No. 1. He now brings a “Second Motion to Amend for Cause.” ECF No. 29. Defendants resist

the motion. ECF No. 30. Overton also submits photographs of the injuries he sustained on

May 23, 2018. ECF No. 29-1.

I.     BACKGROUND

       In his initial complaint, Overton alleged Defendant Officer Wheeler “slammed” Overton’s

head into a wall causing significant injuries. ECF No. 1 at 14. Overton then sought to amend his

complaint, alleging his due process rights were violated when Wheeler directed Overton to go to

the hallway prior to being placed in a disciplinary cell. ECF No. 19 at 2. Overton sought to amend

his complaint to add a due process claim for failing to receive procedural protections prior to being

ordered into the hallway. Id.

       The Court denied Overton’s motion to amend because it found no liberty interest

protected by the Due Process Clause based on the order to go into the hallway. Order Re: Pl.’s

Mot. Amend 3, ECF No. 25.
       Case 4:20-cv-00150-RGE-HCA Document 36 Filed 02/05/21 Page 2 of 2




II.    SECOND MOTION TO AMEND FOR CAUSE

       In the present motion, Overton raises no new claims or arguments. ECF No. 29. Instead,

the filing is a reply to the Defendants’ resistance to add a due process claim. Id. The motion refers

to the Defendants’ response, and states, “defendants do not have room to object even though

Plaintiff forgot to name the due process claim.” Id. ¶ 2.

       For the reasons previously stated by the Court, Overton may not amend his complaint to

bring a due process claim based on the order to go into the hallway. See ECF No. 25 at 3. The

Court, however, has already recognized Overton’s allegations of Wheeler slamming his head into

a wall as “sufficient to state a cognizable claim against Defendants for excessive force under the

Fourteenth Amendment.” ECF No. 4; see Hall v. Ramsey Cty., 801 F.3d 912, 917 (8th Cir. 2015)

(“The Due Process Clause of the Fourteenth Amendment ‘protects individual liberty against

certain government actions regardless of the fairness of the procedures used to implement them.’”)

(further citations omitted).

III.   PHOTOGRAPHS OF INJURIES

       Overton has filed two photographs of the injuries he allegedly sustained on May 23, 2018.

ECF No. 29-1 at 1. He alleges Defendants were aware of the photographs but withheld them

to conceal Overton’s injuries. Id. at 4.

       The Court will construe the photographs as support for the allegations made in his

complaint but will not take any other action regarding the photographs.

III.   SUMMARY AND CONCLUSION

       IT IS ORDERED that Plaintiff Thomas D. Overton’s Second Motion to Amend for

Cause, ECF No 29, is DENIED.

       Dated this 5th day of February, 2021.



                                                 2
